Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.


Response to Arguments
Applicant's arguments directed to newly amended claims filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant’s argue that the language “configured or programed” required a program stored on a processor thereby requiring a specialized device. The arguments are based off of Ex Parte Dewey that opines a controller is patentably distinct from a controller which is not programmed or otherwise designed to perform the functions recited in the claim. 
This however is not analogous to the recited claim language, as the claim language has the option of “configured to”.  This language is much broader than specifically programed to perform the function.  Configured to language may only require the components which perform the function.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 

Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).

Regarding the newly presented limitation of “before the occurrence of the incoming container into the storage system”, this limitation is not clearly supported in the context of argued in the remarks.  The boundaries of “storage system” are not clear.  What parts are to be considered part of the “system”?  In the context of the originally filed written description the purge starts sometime before the container is placed on the shelf and before the crane advancing to the shelf.  Picking up the container is not understood to be “approach of crane I start of arm advancement”, as the context of the written description has the container picked up by the crane in the disclosed process.  The original written description and relied upon figures do not explicitly disclose where/when the container is picked up by the crane.  At best as understood from applicant’s  figures 7-8, some form of purging may occur approximately at the start of assignment, and the crane starts to travel at some finite amount of time there after.  The container though, has to be assumed to already have been picked up by the crane so as to travel to the shelf.  As such, it is not necessarily understood or required to be picked up after the start of assignment. 
As per the Remarks, the picking up of  would be against the newly presented limitation, as it is understood the crane is part of the system.   
Since the original written description and figures does not specify when the container is picked up, the argued interpretation implying picking up the container after the start of the purging would not be supported by the original disclosure. 

For examination “into the storage system” is understood to mean entering or on the shelves.  With this definition, Takahara et al. teaches starting the purge at “start moving to storage section” #R7.  At this point the contain is held by the crane and S$ “output nozzle purge” which starts the purge. It is clearly understood, that the container is not in “the storage system” just yet, as the purge may be occurring at the time the crane just starts to move the container toward the shelf (storage system).   Further note in Takahara fig. 8, purging is not complete until movement is complete (#R9 and #N4).

    PNG
    media_image1.png
    511
    776
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 20140017040 A1).

Regarding claims 6, Takahara et al. teaches a storage system (Abstract & Figs. 1-4) comprising: 
a plurality of shelves 10a each includes at least one nozzle 10i to supply clean gas (i.e. Nitrogen) into containers 50 (¶79); 
a plurality of flow amount controllers 40 to respectively control a supply amount of the clean gas to the at least one nozzle 10i (Note: fig. 1 depicts a plurality of mas flow controllers 40.  ); 
at least one transport apparatus (CV/22/23/24/E) to transfer the containers 50to and from the shelves 10a; and 
a controller H1/H2/H3/HS  (claims 1-7, Fig. 5 & ¶93, 114, 115) to control the at least one transport apparatus and the flow amount controllers; 
wherein the controller is configured or programmed to: make an assignment of at least one shelf in preparation to store an incoming container into the storage system;
control one of the flow amount controllers to supply the clean gas to the at least one nozzle in the at least one shelf, based upon the assignment and start the supply of the clean gas to the at least one nozzle before the occurrence of the incoming container into the storage system [i.e. in/on shelf] (¶94-100, 108, 109, and Figs. 5, 7-11 –the computer implemented fictional language does not distinguish over the prior art apparatus.  See MPEP ¶2114 II-IV  Note: “configured to or programed to” does not necessarily require a specialized processor storing the specific instructions (i.e. programed).)  
The language encompasses all capable apparatus which may be manually operated (i.e. configured to).  ¶100 of Takahara and fig. 6 teaches “The nozzle purge pattern P1 is a feed pattern for discharging nitrogen gas from the discharge nozzle 10i of the target storage section 10S for a set period t1 immediately before a container 50 is stored in a storage section 10S. More specifically, when the purge controller H1 receives, from the stocker controller H2, retrieval completion information indicating that the stacker crane 20 has received the container 50 to be carried in from the carry in and out location, the purge controller H1 commands the target flow rate for nozzle cleaning given by the nozzle purge pattern P1 to the mass flow controller 40”  As taught by Takahara, clean gas may be started before the occurrence of the incoming container, thus the apparatus is clearly configured or programed to supply the clean gas at the specified time.   See Takahara figs. 8-9.T
Regarding the capability of programing the operation, Takahara et al. paragraphs 94+ discuss the capability of the operation and functionality to be programed, as such it would be obvious to one of ordinary skill in the art program the operation as disclosed in Takahara et al. and claimed.

Regarding claim 7, Takahara et al. teaches a storage system according to claim 6, wherein the storage system is a purge stocker and includes an entrance and dispatch port (Takahara et al.  Figs. 1-5); 
the at least one transport apparatus transports the containers between the entrance and dispatch port and the shelves (Takahara et al.  Figs. 1-5); and 
the controller is further configured or programmed to make the assignment of the at least one shelf in advance, before the incoming container arrives at the entrance and dispatch port (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 8, Takahara et al. teaches a storage system according to claim 6, wherein the controller is further configured or programmed to control the one of the flow amount controllers to intermittently supply the clean gas to the at least one nozzle in the at least one shelf (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 9, Takahara et al. teaches a storage system according to claim 6, wherein the at least one transport apparatus is provided with a transfer device entering into and unloading the incoming container on the shelves; and the controller is further configured or programmed to control the one of the flow amount controllers to supply a larger flow amount of the clean gas to the at least one nozzle, from when the transfer device starts advancement towards the at least one shelf and until completing unloading of the incoming container, than an amount before the transfer device starts advancement (¶94-100, 108, 109, and Figs. 5, 7-11).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara in view of Aggarwal (US 20040182472 A1) and/or Yamazaki (US 20120083918 A1).

Regarding claim 13, Takahara et al. teaches a storage system according to claim 9, wherein the controller is further configured or programmed to: control the one of the flow amount controllers to supply the clean gas to a portion of the incoming container after the supply of the clean gas to the at least one nozzle; and control the one of the flow amount controllers to supply the clean gas to an inside of the incoming container after the supply of the clean gas to the portion of the incoming container (¶94-100, 108, 109, and Figs. 5, 7-11).

Takahara is merely silent upon the specific location of where the gas is supplied to the container/foup.  At the time of the invention, foups were known to have inlet and outlet ports on the bottom wall.  See Aggarwal fig. 4 and ¶24 demonstrating a conventional container/foup in the art at the time of the invention.  

    PNG
    media_image2.png
    466
    543
    media_image2.png
    Greyscale

Alternatively, as taught in Yamazaki, inlets may be located in a upper region of a container/foup and outlets in the bottom portion.  This type of inlet and outlet configuration enables downward gas flow which can mitigate cross contamination of particles bye “surprising soaring or particles”.  See Tamazaki ¶59.
Both cited secondary references teach the general understanding and capability of applying clean gas to the bottom of foups. One of ordinary skill in the art knowing containers/foups have inlets/outlets located in the regions for the purpose of applying gas to the bottom portion, it would be obvious to one of ordinary skill in the art to modify the apparatus of Takahara to accept containers/foups with the inlets/outlasts in the implied location to enable the requirements of the known containers/foups at the time of the invention.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/13/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822